Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Amendments made to claims 1, 3, 7, 13, 15, 19 and 21, the cancelation of claims 2, 12, 14 and redundant 20, as well as the addition of claims 22-34, as filed on December 1, 2021, are acknowledged.
The amendments made to claims 1, 7, 13 and 21 have overcome the previous rejections to the claims under 35 U.S.C. 112, as set forth in the Office action mailed on September 2, 2021.
The amendments made to claims 1, 7, 13, 19 and 21 have overcome the previous prior art rejections to the claims and related dependent claims as set forth in the Office action mailed on September 2, 2021.

Reasons for Allowance
Claims 1, 3-11, 13 and 15-34 are allowed.
The following is an examiner’s statement of reasons for allowance:  	Regarding claim 1, it incorporates the subject matter of claim 3 that was indicated as an allowable subject matter, as set forth in the Office action mailed on September 2, 2021.
Regarding claims 3-11 and 23-29, they are dependent from claim 1.

Regarding claim 13, it incorporates the subject matter of claim 3 that was indicated as an allowable subject matter, as set forth in the Office action mailed on September 2, 2021.
Regarding claims 15-18, 20, 22 and 33-34, they are dependent from claim 13.
Regarding claim 19, it is a rewritten of the claim, which contains the subject matter indicated as an allowable subject matter as set forth in the Office action mailed on September 2, 2021,  in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 21, it incorporates the subject matter of claim 3 that was indicated as an allowable subject matter, as set forth in the Office action mailed on September 2, 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIONG-PING LU/
Primary Examiner, Art Unit 1713